Ex and ambiz DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donna Flores on 28 June 2021.
The application has been amended as follows: Claim 17 has been cancelled.
Allowable Subject Matter
Claims 1, 5-7, 10, 12, 18, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a computer-implemented method for requesting discount offers on a mobile device within a retail store by detecting a shaking of the device a specified number of times, determining the intensity of the shaking, compare to a motion intensity level for the specific user, determine that the shaking exceeds the level for the specific user, emitting an indication of objection indicating negative emotion, determining that the shaking does not exceed the level for the specific user and performing: determining a location of the device within the retail store, capturing an image of a desired item for sale , performing image recognition on the captured image, obtaining information related to the desired item based on the captured image, sending the information as a request for a discount to a deal databased containing offers available at the retail store, receiving a discount offer at the mobile device based on a the device's location within the retail store, the information from the image and information associated with the mobile device and displaying the discount offer on the mobile device.
Treyz et al. (Pub. #: US 6,587,835 B1) teaches a system utilizing a mobile device within a retail store that utilizes the device's location within the store and other information to request discount offers. Chen-Ning Hsi (Pub. #: US 2006/0223588 A1) teaches detecting a specific number of shakes of a user 
The independent claims comply with 35 U.S.C. § 101. The claims are directed towards a specific usage of camera, location and accelerometer sensors on a user's mobile device within a retail store in combination with a database of offers available at the retail store.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                                        Al